

 
EXHIBIT 10.2
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND MAY, TRANSFERRED, ASSIGNED,
PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION.


 
POSITRON CORPORATION
COMMON STOCK PURCHASE WARRANT
TO PURCHASE ___________ SHARES OF COMMON STOCK
OF POSITRON CORPORATION
 
This Warrant Expires August 31, 2005 Subject to Extension Pursuant to Section 14




Warrant No. 05-00_
___________ Shares
   

 
THIS CERTIFIES that, subject to the terms and conditions herein set forth in
this Warrant, _____________ (the "Holder") is entitled to purchase from Positron
Corporation, a Texas corporation ("Company"), at any time or from time to
time during the Exercise Period (defined in Section 14 below) and subject to the
provisions regarding Exercise of Warrant (as set forth in Section 6 below) the
number of fully paid and non-assessable shares of Common Stock of the Company
(the "Shares") as provided herein upon surrender of this Warrant at the
principal office of the Company, and, at the election of the Holder, upon
payment of the purchase price at said office in cash or by cashier's check or by
the wire transfer of funds in a dollar amount equal to the purchase price of the
Shares for which the consideration is being given.
 
This Warrant shall be exercisable for that number of Shares as set forth above.
 
1.  Purchase Price. Subject to adjustment as hereinafter provided, the purchase
price of one share of Common Stock (or such securities as may be substituted for
one share of Common Stock pursuant to the provisions hereinafter set forth) (the
"Warrant Price") shall be five cents ($0.02).
 
2.  Adjustment of Warrant Price and Number of Shares. The number and kind of
securities issuable upon the exercise of this Warrant shall be subject to
adjustment from time to time upon the happening of certain events as follows:
 
a.  Adjustment for Dividends in Stock. If at any time on or after the date
hereof, the holders of the Common Stock of the Company (or any shares of stock
or other securities at the time receivable upon the exercise of this Warrant)
shall have received, or, on or after the record date fixed for the determination
of eligible shareholders, shall have become entitled to receive, without payment
therefor, other or additional stock of the Company by way of dividend (other
than as provided for in Section 2(b) below), then and in each such case, upon
the exercise of this Warrant, the Holder shall be entitled to receive, in
addition to the number of shares of Common Stock receivable, and without payment
of any additional consideration therefor, the amount of such other or additional
stock of the Company which the Holder would have received on the date of such
exercise had it been the holder of record of such Common Stock on the date
hereof and had Holder thereafter, during the period from the date hereof to and
including the date of such exercise, retained such shares and/or all other
additional stock receivable by it as aforesaid during such period and given
effect to all adjustments called for during such period by this Section 2.
 

--------------------------------------------------------------------------------


 
b.  Adjustment for Changes in Common Stock. In the event of changes in the
outstanding Common Stock of the Company by reason of stock splits,
recapitalizations, reclassifications, mergers, consolidations, combinations or
exchanges of shares, separations, reorganizations, liquidations, or the like,
the number and class of shares available under the Warrant in the aggregate and
the Warrant Price shall be correspondingly adjusted by the Board of Directors of
the Company. The adjustment shall be such as will give the Holder on exercise
for the same aggregate Warrant Price the total number, class, and kind of shares
as the Holder would have owned had the Warrant been exercised immediately prior
to the event and had the Holder continued to hold such shares until after the
event requiring adjustment.
 
The foregoing provisions of subparagraph (b) notwithstanding, if at any time
while this Warrant, or any portion thereof, is outstanding and unexpired there
shall be (i) a reorganization (other than a combination, reclassification,
exchange or subdivision of shares otherwise provided herein), (ii) a merger or
consolidation of the Company with or into another entity in which the Company is
not the surviving entity, or a reverse triangular merger in which the Company is
the surviving entity but the shares of the Company's capital stock outstanding
immediately prior to the merger are converted by virtue of the merger into other
property, or (iii) a sale or transfer of all or substantially all the Company's
properties and assets to any other person and further, if as part of such
reorganization, merger, sale or transfer the Holder is entitled to exercise the
Warrant or any portion thereof and, upon payment of the Warrant Price in effect
at the time, is entitled to receive that number of shares of the successor
corporation resulting from such reorganization, merger, sale or transfer
deliverable upon exercise of the Warrant and thereupon exchangeable into shares
of the successor corporation, but further, such Holder shall fail or refuse to
exercise the Warrant or any portion then outstanding, then this Warrant or any
outstanding portion thereof shall terminate upon the lapse of ten (10) calendar
days following such failure or refusal to exercise the Warrant and/or any
portions thereof remaining outstanding and unexpired as of the effective date of
the reorganization, merger, sale or transfer.
 
3.  No Fractional Shares. No fractional shares of Common Stock will be issued in
connection with any subscription under this Warrant. In lieu of any fractional
shares which would otherwise be issuable, the Company shall pay cash equal to
the product of such fraction multiplied by the fair value of one share of Common
Stock on the date of exercise as determined in good faith by the Company's Board
of Directors.
 
-2-

--------------------------------------------------------------------------------


 
4.  No Shareholder Rights. This Warrant shall not entitle its holder to any of
the rights of a shareholder of the Company prior to its exercise, including but
not limited to the entitlement to vote or receive dividends, to receive notice
of meetings, or otherwise to be deemed the holder of Common Stock or any other
securities of the Company that may at any time be issuable on exercise hereof
for any purpose
 
5.  Reservation of Stock. The Company covenants that during the period this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant. If at any relevant time the
number of authorized but unissued shares of Common Stock is insufficient to
allow for full exercise of this Warrant, the Company will use its reasonable
efforts to forthwith take such corporate action as may be necessary to increase
its authorized but unissued shares of Common Stock to such number of shares as
shall be sufficient for such purposes. The Company agrees that its issuance of
this Warrant shall constitute full authority to its officers who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock upon the exercise of this Warrant.
 
6.  Exercise of Warrant. (a) Subject to the terms and conditions hereof, this
Warrant may be exercised by the holder hereof then registered on the books of
the Company at any time from the date of issuance and before the expiration date
(set forth above). Subject to the foregoing, this Warrant may be exercised by
the Holder or its registered assigns, in whole or in part and in minimum units
of 100,000 shares, by the surrender of this Warrant at the principal office of
the Company, together with the attached form of subscription agreement duly
executed, accompanied by payment in full of the amount of the Warrant Price in
the form described in this Warrant. Upon partial exercise of this Warrant, a new
warrant or warrants containing the same date and provisions as this Warrant
shall be issued by the Company to the registered holder for the number of shares
of Common Stock with respect to which this Warrant shall not have been
exercised. A Warrant shall be deemed to have been exercised immediately prior to
the close of business on the date of its surrender for exercise as provided
above, and the person entitled to receive the shares of Common Stock issuable
upon such exercise shall be treated for all purposes as the holder of such
shares of record as of the close of business on such date. As promptly as
practicable on or after such date, the Company shall issue and deliver to the
person or persons entitled to receive the shares, a certificate or certificates
for the number of full shares of Common Stock issuable upon such exercise,
together with cash in lieu of any fraction of a share as provided above.
 
7.  Certificate of Adjustment. Whenever the Warrant Price is adjusted as
provided in Section 2, the Company shall promptly deliver to the record holder
of this Warrant a certificate of an officer of the Company setting forth the
relevant Warrant Price or number of shares after such adjustment and setting
forth a brief statement of the facts requiring such adjustment.
 
8.  Compliance With Securities Act. The Holder, by acceptance of this Warrant,
agrees that this Warrant and the Shares (or shares of any security into which
such Common Stock may be converted) are being acquired for investment and that
the Holder will not offer, sell, or otherwise dispose of this Warrant or any
Shares (or shares of any security into which such Common Stock may be converted)
except under circumstances which will not result in a violation of the
Securities Act of 1933, as amended (the "Securities Act"). Upon exercise of this
Warrant, the holder hereof shall, if requested by the Company, confirm in
writing its investment purpose and acceptance of the restrictions on transfer of
the Shares.
 
-3-

--------------------------------------------------------------------------------


 
9.  Registration Rights. The Shares issuable upon exercise of this Warrant are
the subject of registration rights under that certain Warrant Purchase Agreement
between the Company and the Holder of even date herewith (the "Warrant Purchase
Agreement").
 
10.  Subdivision of Warrant. At the request of the holder of this Warrant in
connection with a transfer or exercise of a portion of the Warrant and upon
surrender of this Warrant for such purpose to the Company, the Company at its
expense (except for any transfer tax payable) will issue in exchange therefor
warrants of like tenor and date representing in the aggregate the right to
purchase such number of shares of such Common Stock as shall be designated by
such holder at the time of such surrender; provided, however, that the Company's
obligations to subdivide securities under this Section shall be subject to and
conditioned upon the compliance of any such subdivision with applicable state
securities laws and with the Securities Act.
 
11.  Loss, Theft, Destruction, or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction, or mutilation of this Warrant, and in the case of loss, theft, or
destruction, of indemnity or security reasonably satisfactory to it and
reimbursement to the Company of all reasonable expenses incidental thereto, in
the case of mutilation, and upon surrender and cancellation of this Warrant the
Company will make and deliver a new Warrant of like tenor and dates as of such
cancellation, in lieu of this Warrant.
 
12.  Miscellaneous. This Warrant shall be governed by the laws of the State of
Texas. The headings in this Warrant are for purposes of convenience and
reference only, and shall not be deemed to constitute a part of this Warrant.
Neither this Warrant nor any term included may be changed, waived, discharged,
or terminated orally but only by an instrument in writing signed by the Company
and the Holder. All notices and other communications from the Company to the
Holder shall be by telecopy or expedited courier service to the address
furnished to the Company in writing by the last holder of this Warrant who shall
have furnished an address to the Company in writing.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
-4-

--------------------------------------------------------------------------------


 
13.  Repurchase Right. The Warrants that are evidenced by this Warrant are
subject to repurchase by the Company pursuant to the terms of the Warrant
Purchase Agreement (the "Warrant Purchase Agreement").
 
14.  Exercise Period. The Exercise Period shall mean the period commencing on
the date hereof and ending on the later of (i) August 31, 2005, or (ii) the date
on which a registration statement filed pursuant to Section 5 of the Warrant
Purchase Agreement permitting a sale of the Shares shall have become effective
and shall have remained effective for a period of six months.
 
ISSUED this ___ day of April, 2005.



       
POSITRON CORPORATION
 
   
   
  By:   /s/   

--------------------------------------------------------------------------------

Gary H. Brooks, President   Title 


 
[Seal]

 
-5-

--------------------------------------------------------------------------------




 
SUBSCRIPTION AGREEMENT
 
__________, 200__
 
To: Positron Corporation
 
Subject to the terms and conditions contained in the attached Warrant, the
undersigned hereby irrevocably elects to purchase _________________ shares of
Common Stock of Positron Corporation pursuant to the provisions of Section 6 of
the attached Warrant.
 
Enclosed with this Subscription Agreement is payment of the purchase price by
certified check for such shares in full.
 
Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below.
 

                    (Signature)  


 
Please issue a new Warrant for the unexercised portion of the attached Warrant
in the name of the undersigned or in such other name as is specified below:
 

        (Signature)               (Address)               


 
 
-6-

--------------------------------------------------------------------------------

